 4:08-cr-03067-RGK-DLP Doc # 348 Filed: 01/21/21 Page 1 of 1 - Page ID # 1915




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              4:08CR3067

      vs.
                                                             ORDER
GARY ZIERKE JR.,

                   Defendant.


      After careful consideration,

       IT IS ORDERED that the defendant’s motion to reduce sentence (Filing 347)
is denied.

      Dated this 21st day of January, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
